Bueg-ess, J.
At the September term, 1890, of the Greene county criminal court the defendant was indicted for assault with intent to kill one David Jones. At the March term, 1892, on his application, he was awarded a change of venue to Dade county, and at the April term, 1893, he was convicted before a jury and his punishment assessed at imprisonment in the county jail for three months and a fine of $150. Defendant in due time filed motions for new trial and in arrest, which *418being overruled, he was granted sixty days to file his bill of exceptions. The cause is here upon defendant’s appeal. He is not represented in this court. There has been no bill of exceptions filed in this cause; and, there being no error upon the record proper, the judgment is affirmed.
All concur.